Title: From Thomas Jefferson to P.A. Guestier, 20 March 1808
From: Jefferson, Thomas
To: Guestier, P.A.


                  
                     Sir 
                     
                     Washington Mar. 20. 08.
                  
                  Your letter of the 14th. is recieved, and I have to return you my thanks for the trouble you have been so good as to take in procuring the seeds requested by mr Reibelt. I remember that he was so kind as to undertake through his friends to procure for me some Maize of Italy, of the kind called Quarentine, valuable for it’s early coming to table, & I presume what you have recieved is of that kind. the rave à l’huile I am unacquainted with, but presume it is what we call rape, and I shall be glad to make trial of it’s utility in our country. I consider the Sulla as an acquisition of some importance. while in France I procured some of the seed from Maltha & sent them to the agricultural society of S. Carolina, where I thought they would be valuable. they were however lost, and I shall be glad now to try it in my own farm. I will ask the favor of you to address the packages to the care of Messrs. Gibson & Jefferson at Richmond, who will forward them to Monticello, and to be so good as to let me know the expences & charges of procuring them, which shall be remitted you with thanks. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               